Case 18-05003-tnw           Doc 89      Filed 01/18/19 Entered 01/18/19 13:01:36                     Desc Main
                                        Document     Page 1 of 12


                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

    IN RE

    M. STEPHEN MINIX, SR.                                                              CASE NO. 17-51915

    DEBTOR

    CHARITY STONE                                                                                PLAINTIFF

    V.                                                                                   ADV. NO. 18-5003

    M. STEPHEN MINIX, SR.                                                                     DEFENDANT

    MEMORANDUM OPINION GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND ORDER DENYING DEFENDANT’S MOTION TO DISMISS

         In this proceeding, Plaintiff Charity Stone asks the Court to decide a narrow issue:

whether a judgment debt owed by Debtor/Defendant M. Stephen Minix, Sr. to Plaintiff should

be excepted from Debtor’s discharge under § 523(a)(6). 1 In response, Debtor, acting pro se,

states that the state court incorrectly entered that judgment. He contends that Plaintiff obtained

the judgment through improper means. He also contests the nature of the evidence that

Plaintiff submitted to support the damages that the state court awarded against him. Based on

these arguments, he concludes that the foundation of this adversary proceeding is infirm, and it

therefore should be dismissed. Defendant is wrong. The doctrine of collateral estoppel negates

his arguments and compels a judgment against him in this proceeding.

         Pending before the Court are Plaintiff’s Motion for Summary Judgment [ECF No. 70

(the “MSJ”)] and Debtor’s Motion to Dismiss [ECF No. 74 (the “MTD”)]. Each motion was

fully briefed, and the Court has reviewed and considered the parties’ filings.



1
 Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-
1532.
Case 18-05003-tnw            Doc 89       Filed 01/18/19 Entered 01/18/19 13:01:36                       Desc Main
                                          Document     Page 2 of 12


                               PERTINENT PROCEDURAL HISTORY

         Plaintiff filed a complaint commencing this adversary proceeding on February 19, 2018,

and an amended complaint (the “Complaint” [ECF No. 5]) shortly thereafter. The one-count

Complaint attached several documents from the record of a state court case that Plaintiff filed

against Debtor in the Floyd County (Kentucky) Circuit Court in 2009. The documents include:

(a) an amended and verified complaint which alleges that Debtor, while performing an eye

examination, committed a battery against Plaintiff; (b) a summons indicating proof of service

upon Debtor; (c) a default judgment entered against Debtor on liability; and (d) findings of fact,

conclusions of law, and a judgment awarding Plaintiff damages against Debtor in the amount of

$40,000 (the “Judgment” [ECF No. 5-4]). The Complaint sub judice asks this Court to find that

the Judgment is excepted from Debtor’s discharge in accordance with § 523(a)(6).

         After Plaintiff’s unsuccessful motion for a default judgment and Debtor’s unsuccessful

jurisdictional challenges, see Stone v. Minix (In re Minix), Case No. 17-51915, Adv. No. 18-

5003, 2018 Bankr. LEXIS 2286 (Bankr. E.D. Ky. Aug. 1, 2018), 2 the parties conducted

discovery. Following the close of the discovery period, Plaintiff filed the MSJ and Defendant

filed the MTD. 3

                                      JURISDICTION AND VENUE

         This Court has jurisdiction over this adversary proceeding and venue is proper. 28

U.S.C. §§ 1334(b), 1409. For reasons previously explained, this Court has the authority to enter

a final order on Plaintiff’s non-dischargeability claim. Minix, supra, 2018 Bankr. LEXIS 2286

at *2; see also Minix v. Stone, Case No. 5:18-cv-00212-JMH, 2018 U.S. Dist. LEXIS 134710, at


2
 After the resolution of these motions, Debtor filed a demand for a jury trial, which Plaintiff then moved to strike.
The Court sustained that motion and denied Debtor’s jury demand. [ECF No. 57.]
3
 In addition, Debtor filed a Motion to Strike an exhibit to the MSJ, and Plaintiff filed a Motion to File by
Alternative Means. Those motions have been resolved by separate order. [ECF No. 88.]

                                                          2
Case 18-05003-tnw           Doc 89      Filed 01/18/19 Entered 01/18/19 13:01:36                     Desc Main
                                        Document     Page 3 of 12


*3 (E.D. Ky. July 27, 2017) (“The bankruptcy petition and adversary proceeding involve the

administration of the estate and the dischargeability of the judgment against Minix. These are

core proceedings pursuant to 28 U.S.C. § 157(b)(2).”).

                                                 ANALYSIS

I.      Debtor’s MTD lacks merit.

        Debtor’s MTD may quote the basis for dismissal under Federal Rule of Civil Procedure

12(b)(6), but this filing is not a traditional motion to dismiss under that Rule (or Civil Rule

12(c)). 4 The MTD does not challenge whether the Complaint states a viable claim against

Debtor under § 523(a)(6). Rather, the MTD posits that Plaintiff cannot prove her claim that

Debtor caused a willful and malicious injury to Plaintiff resulting in a debt. [MTD at 2.] The

MTD also repeatedly cites to discovery materials in this case and other information extraneous

to Plaintiff’s Complaint.

        Civil Rule 12, made applicable to adversary proceedings under Bankruptcy Rule 7012,

permits dismissal of a complaint that fails “to state a claim upon which relief can be granted.”

FED. R. CIV. P. 12(b)(6). Because Debtor filed the MTD after he filed his Answer, Civil Rule

12(c) applies. Lindsay v. Yates, 498 F.3d 434, 437 n. 4, 5 (6th Cir. 2007) (“Unlike a Rule

12(b)(6) motion, which must be brought prior to answering the complaint, a Rule 12(c) motion

may be brought ‘[a]fter the pleadings are closed but within such time as not to delay the trial....’

Fed. R. Civ. P. 12(c).… [T]he legal standards for adjudicating Rule 12(b)(6) and Rule 12(c)

motions are the same....”).

        Because the MTD makes no effort to show that the Complaint fails to state a claim upon

which relief may be granted by comparing the allegations of the Complaint with the elements of


4
 References to the Federal Rules of Civil Procedure appear as Civil Rule ___. References to the Federal Rules of
Bankruptcy Procedure appear as Bankruptcy Rule ___.

                                                        3
Case 18-05003-tnw        Doc 89    Filed 01/18/19 Entered 01/18/19 13:01:36              Desc Main
                                   Document     Page 4 of 12


a § 523(a)(6) claim, Debtor has not established an entitlement to relief under Civil Rule 12(b)(6)

or 12(c). Debtor’s arguments in the MTD stray beyond the four corners of the Complaint and

concern whether the Judgment entered in the state court was valid. These arguments are

addressed below in connection with Plaintiff’s MSJ.

II.    Plaintiff is entitled to a summary judgment on her § 523(a)(6) claim.

       A.        Legal standard.

       Summary judgment is appropriate if “there is no genuine issue as to any material fact”

and “the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(c)

(made applicable to adversary proceedings by FED. R. BANKR. P. 7056). The movant bears the

burden to show that no dispute exists on genuine issues of material fact, and the evidence and

all permissible inferences therefrom must be viewed in the light most favorable to the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

585-87 (1986).

       B.        Kentucky law recognizes offensive issue preclusion.

       Plaintiff asks the Court to apply the doctrine of collateral estoppel, or issue preclusion,

in this case to conclude that Debtor may not discharge the Judgment. Collateral estoppel

prohibits the same parties from relitigating ultimate issues of fact that already have been

resolved as between them through a valid, final judgment. See, e.g., Parklane Hosiery Co., Inc.

v. Shore, 439 U.S. 322, 326 (1979) (“Collateral estoppel ... has the dual purpose of protecting

litigants from the burden of relitigating an identical issue with the same party or his privy and of

promoting judicial economy by preventing needless litigation.”). This doctrine applies to non-

dischargeability litigation. Grogan v. Garner, 498 U.S. 279, 284-85 (1991).




                                                 4
Case 18-05003-tnw         Doc 89    Filed 01/18/19 Entered 01/18/19 13:01:36                  Desc Main
                                    Document     Page 5 of 12


         When presented with a state court judgment, the full faith and credit clause of the U.S.

Constitution requires a federal court to apply the forum state’s law on collateral estoppel. See,

e.g., Rally Hill Prods., Inc. v. Bursack (In re Bursack), 65 F.3d 51, 53 (6th Cir. 1995); see also

28 U.S.C. § 1738. As a Kentucky state court issued the Judgment, this Court must give the

Judgment the same preclusive effect that a Kentucky state court would give it. This Court

previously has set forth pertinent law on this jurisprudential doctrine as it relates to the

recognition of Kentucky judgments:

         Kentucky recognizes two kinds of preclusion—claim preclusion (or res judicata)
         and issue preclusion (or collateral estoppel). See Miller v. Admin. Office of
         Courts, 361 S.W.3d 867, 871-73 (Ky. 2011). “Claim preclusion bars a party
         from relitigating a previously adjudicated cause of action and entirely bars a new
         lawsuit on the same cause of action. Issue preclusion bars the parties from
         relitigating any issue actually litigated and finally decided in an earlier action.”
         Yeoman v. Commonwealth Health Policy Bd., 983 S.W.2d 459, 465 (Ky. 1998)
         (citations omitted). …

         The elements of offensive issue preclusion (that is, issue preclusion asserted by a
         plaintiff) in Kentucky, as recently recapitulated by the district court, are as
         follows:

            An earlier case only bars subsequent litigation over issues that (1) are the
            same as the issues now presented, (2) were actually litigated, (3) were
            actually decided, and (4) were necessary to the prior court’s judgment....
            [B]efore issue preclusion will stick against a current defendant who lost
            earlier . . . [t]wo further elements must be met: (5) the defendant must
            have had a “realistically full and fair opportunity to litigate the issue,” and
            (6) preclusion must be consistent with “principles of justice and fairness.”

         Columbia Gas Transmission, LLC v. Raven Co., Inc., Civil No. 12-72-ART,
         2014 U.S. Dist. LEXIS 80480, 2014 WL 2711943, at *4 (E.D. Ky. June 13,
         2014) (citation omitted) (quoting Berrier v. Bizer, 57 S.W.3d 271, 281 (Ky.
         2001)).

Bank of Ky., Inc. v. Nageleisen (In re Nageleisen), 523 B.R. 522, 527-528 (Bankr. E.D. Ky.

2014).




                                                  5
Case 18-05003-tnw            Doc 89      Filed 01/18/19 Entered 01/18/19 13:01:36                       Desc Main
                                         Document     Page 6 of 12


         C.       Default judgments are entitled to preclusive effect in Kentucky.

         Both the judgment entered on Debtor’s liability to Plaintiff for the tort of battery and the

Judgment liquidating Plaintiff’s damages arising from the injury Debtor caused Plaintiff were

entered by default. Kentucky courts grant preclusive effect to default judgments. See Columbia

Gas Transmission, LLC v. Raven Co., Civil No. 12-72-ART, 2014 U.S. Dist. LEXIS 80480, at

*13 (E.D. Ky. 2014) (“[W]hen it comes to default judgments, Kentucky notably departs from

the Restatement’s approach, according such judgments preclusive effect. See Davis v. Tuggle’s

Adm’r., 297 Ky. 376, 178 S.W.2d 979, 981 ([Ky.] 1944) (‘The fact that no defense was offered

in the suit against the contentions of the widow cannot make any difference, for the rule as to

the conclusiveness of judgments applies to a judgment by default.’); see also Hill v. Petrotech

Res. Corp., 325 S.W.3d 302, 309 (Ky. 2010) (reaffirming the rule in Davis).”). Accordingly,

under Kentucky’s doctrine of issue preclusion, these two state court judgments against Debtor

are considered “actual litigation” of the issues addressed therein. 5

         However, Debtor raises tangentially-related arguments against this conclusion

predicated on his allegations of improper service of pleadings and motions filed in the Kentucky

state court. This issue has been raised, and currently is on appeal, in Kentucky’s state court

system. When entering a default judgment against Debtor on liability for battery in 2013, the

trial court found that Debtor “was duly summonsed and filed a Response and Counterclaim

which were subsequently stricken. No responsive pleadings were filed by [Debtor] thereafter.”

[ECF No. 71-1.] Then, the trial court’s 2014 Judgment liquidating Plaintiff’s damages against



5
  The Court notes that the Judgment states: “This is a final and appealable Order and there is no just reason for the
delay of its entry.” [ECF No. 71-2 at 2.] “As a general principle, a judgment [in Kentucky] becomes final ten days
after its entry by the trial court. See CR 52.02, 59.04, 59.05.” Harris v. Camp Taylor Fire Prot. Dist., 303 S.W.3d
479, 482 (Ky. App. 2009). Further, the record does not reflect that Debtor took a timely appeal from the Judgment
in accordance with Kentucky Civil Rule 73.02. Accordingly, for purposes of this proceeding, the Judgment is a
valid, final judgment.

                                                         6
Case 18-05003-tnw        Doc 89    Filed 01/18/19 Entered 01/18/19 13:01:36              Desc Main
                                   Document     Page 7 of 12


Debtor found that Debtor “has been properly served with a Civil Summons and has failed to

present himself before this Court.” [ECF No. 71-2.] Next, Debtor appeared before the state

court in 2017 and argued that he was entitled to relief under Kentucky Civil Rule 60.02 based

on allegedly improper service of pleadings in the case, and the state court denied that motion.

[ECF No. 71-12.] Debtor has appealed from this order to the Kentucky Court of Appeals.

       It is not this Court’s place to second-guess the state court’s determinations on service

issues, which provide that Debtor had a full and fair opportunity to litigate the battery case in

the state court. See Mont. v. U.S., 440 U.S. 147, 162 (1979) (“[A] fact, question or right

distinctly adjudged in the original action cannot be disputed in a subsequent action, even though

the determination was reached upon an erroneous view or by an erroneous application of the

law.”) (internal quotations and citations omitted) (emphasis in original). Rather, the Court will

allow the Kentucky appellate courts to consider Debtor’s arguments, as only the United States

Supreme Court may review final determinations of state court proceedings. D.C. Ct. App. v.

Feldman, 460 U.S. 462, 476, 482 at n.16 (1983). For purposes of this adversary proceeding, the

Judgment and the default judgment adjudicating Debtor’s liability for battery constitute a final

decision on the merits entitled to preclusive effect.

       D.      The same matters at issue in this non-dischargeability proceeding already
               were litigated and decided in the state court battery case such that
               application of the doctrine of collateral estoppel is appropriate.

       The claim Plaintiff asserted against Debtor in Kentucky state court required the state

court to determine whether Debtor caused a willful and malicious injury to Plaintiff. The state

court adjudicated liability against Debtor on that claim. As a result, the doctrine of collateral




                                                 7
Case 18-05003-tnw        Doc 89    Filed 01/18/19 Entered 01/18/19 13:01:36              Desc Main
                                   Document     Page 8 of 12


estoppel applies here, and applying the doctrine is consistent with principles of justice and

fairness.

        The state court complaint [ECF No. 71-4] sought damages against Debtor for a civil

battery—an unconsented and offensive touching by Debtor of Plaintiff while Plaintiff, then a

minor, was in an examination room to obtain an eye exam from Debtor. In opposition to the

MSJ, Debtor repeatedly mischaracterizes Plaintiff’s claim against him in state court as one for

emotional distress. A review of the state court complaint makes clear that Plaintiff sued Debtor

for battery. Furthermore, the Judgment states that Debtor “committed battery and caused the

Plaintiff to suffer emotional distress as a result of his actions.” [ECF No. 71-2.]

        “Although Kentucky case law defines common law civil battery simply as ‘any unlawful

touching of the person of another, either by the aggressor himself, or by any substance set in

motion by him,’ intent is an essential element.” Vitale v. Henchey, 24 S.W.3d 651, 657 (Ky.

2000) (quoting Graves v. Dairyland Ins. Group, 538 S.W.2d 42 (Ky. 1976)). “Liabilities

resulting from assault and battery are generally considered to derive from willful and malicious

conduct and are therefore nondischargeable in bankruptcy.” Fowler v. Cooney (In re Cooney),

18 B.R. 1011, 1013 (Bankr. W.D. Ky. 1982); see also In re Pitner, 696 F.2d 447, 449 (6th Cir.

1982) (“It has been a general rule that liabilities arising from assault and battery are considered

as founded on willful and malicious injuries.”).

        In this proceeding, Plaintiff seeks relief under § 523(a)(6). This Court recently set forth

the law in the Sixth Circuit on non-dischargeability actions under this section as follows:

        [Section] 523(a)(6) excepts from discharge “any debt . . . for willful and
        malicious injury by the debtor to another entity or to the property of another
        entity.” 11 U.S.C. §523(a)(6). To succeed on this claim, Plaintiff had the burden
        to prove by a preponderance of the evidence that Debtor engaged in willful and
        malicious conduct that resulted in an injury to [Plaintiff] or its property. As the
        Bankruptcy Appellate Panel for the Sixth Circuit stated:

                                                   8
Case 18-05003-tnw       Doc 89    Filed 01/18/19 Entered 01/18/19 13:01:36               Desc Main
                                  Document     Page 9 of 12


          To except a debt from discharge under § 523(a)(6), the alleged injury must
          be both willful and malicious. Markowitz v. Campbell (In re Markowitz),
          190 F.3d 455, 463 (6th Cir. 1999). For a debt to be held willful and
          malicious as contemplated by § 523(a)(6), the act at issue must be done
          with the actual intent to cause injury. Id. at 464. The requisite intent is
          present when the debtor “‘desires to cause [the] consequences of his act, or
          ... believes that the consequences are substantially certain to result from
          it.’” Id. (citation omitted). Section 523(a)(6) requires a debtor to commit
          an act akin to an intentional, rather than negligent or reckless tort.
          Kawaauhau v. Geiger, 523 U.S. 57, 61, 118 S. Ct. 974, 977, 140 L.Ed.2d
          90 (1998). An act is “malicious” if it is undertaken “in conscious disregard
          of one’s duties or without just cause or excuse.” Wheeler v. Laudani, 783
          F.2d 610, 615 (6th Cir. 1986). “Malicious” acts do “not require ill-will or
          specific intent to do harm.” Id. The party seeking to deny debtor a
          discharge bears the burden of proving both requirements by a
          preponderance of the evidence. Grogan v. Garner, 498 U.S. 279, 291, 111
          S. Ct. 654, 661, 112 L.Ed.2d 755 (1991).

          In re Phillips, 434 B.R. 475, 483 (B.A.P. 6th Cir. 2010).

       As a result, to succeed under § 523(a)(6), Plaintiff had to show that Debtor
       “actually intended the injury caused, not merely intended the act that caused the
       injury.” Bush v. Roberts (In re Roberts), 452 B.R. 597, 603 (Bankr. W.D. Ky.
       2011). A willful and malicious injury has not been committed unless the “actor
       desires to cause consequences of his act, or . . . believes that the consequences
       are substantially certain to result from it.” Markowitz, 190 F.3d at 464. “[D]ebts
       arising from recklessly or negligently inflicted injuries do not fall within the
       compass of § 523(a)(6).” Kawaauhau v. Geiger, 523 U.S. at 64.

Feldman v. Pearl (In re Pearl), 577 B.R. 513, 532 (Bankr. E.D. Ky. 2017).

       Given the common elements of Kentucky’s intentional tort claim for battery and the

elements of a cause of action under § 523(a)(6), issue preclusion applies here. As the Kentucky

Supreme Court explained in Vitale, a person found liable for battery must have intended to

cause an injury. 24 S.W.3d at 657. Thus, the intentional tort of battery in Kentucky involves

willful and malicious conduct by the defendant. As a result, Debtor’s intent to cause Plaintiff’s

injury was a primary component of the battery claim that Plaintiff filed against Debtor in

Kentucky state court. The state court found Debtor liable to Plaintiff for battery. Therefore, the

issue in this case—whether Debtor caused a willful and malicious injury to Plaintiff—is the


                                                9
Case 18-05003-tnw        Doc 89    Filed 01/18/19 Entered 01/18/19 13:01:36             Desc Main
                                  Document      Page 10 of 12


same as that decided in the state court, and this finding of liability for an unconsented touching

was necessary to the state court’s judgment.

       The Court has reviewed the parties’ many substantive filings in this case and is

convinced that applying issue preclusion is consistent with “principles of justice and fairness.”

“[W]here the application of offensive estoppel would be unfair to a defendant, the trial judge in

the exercise of his discretion should not allow” its use. Covington v. Bd. of Trustees of

Policemen’s & Firefighters’ Ret. Fund, 903 S.W.2d 517, 521-22 (Ky. 1995). After the incident

between the parties occurred, Plaintiff proceeded to Kentucky state court with a complaint

alleging that Debtor committed a battery against her. Debtor then appeared in the case and filed

an answer and counterclaim, which later were stricken. In a final judgment, the state court

found that Debtor is liable to Plaintiff for a $40,000 debt arising from Debtor’s non-consensual

touching of Plaintiff while he was supposed to be performing an eye examination—i.e., the state

court case involved serious allegations of tortious conduct by Debtor while performing his

duties as a professional. Debtor had every incentive to participate in the state court proceeding,

making it fair and just to grant preclusive effect to the Judgment.

       Debtor contends that it would be unfair to grant preclusive effect to the Judgment

because he did not receive notice of the damages hearing and, therefore, his due process rights

were violated. [ECF No. 79 at 8.] This argument is a derivation of Plaintiff’s contentions in his

pending appeal before the Kentucky Court of Appeals. The Court has considered Debtor’s

contention. Given the record before the Court in this case, the Court is not persuaded that

“principles of justice and fairness” weigh in Debtor’s favor.




                                                10
Case 18-05003-tnw        Doc 89    Filed 01/18/19 Entered 01/18/19 13:01:36              Desc Main
                                  Document      Page 11 of 12


III.   The Court will not exercise its discretion to convert Debtor’s MTD into a motion
       for summary judgment.

       Returning to the final issue respecting Debtor’s MTD, the Court considered converting

the MTD to a motion for summary judgment based on the MTD’s references to matters outside

the pleadings and arguments therein. Civil Rule 12 provides:

       If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are
       presented to and not excluded by the court, the motion must be treated as one for
       summary judgment under [Federal Rule of Civil Procedure] 56. All parties must
       be given a reasonable opportunity to present all the material that is pertinent to
       the motion.

FED. R. CIV. P. 12(d). Courts have discretion when considering whether to convert a motion to

dismiss for failure to state a claim to a motion for summary judgment. See, e.g., Brokers’

Choice of Am., Inc. v. NBC Univ., Inc., 861 F.3d 1081, 1103 (10th Cir. 2017) (“We review for

abuse of discretion a district court’s refusal to convert a Rule 12(b)(6) motion to dismiss into a

Rule 56 motion for summary judgment. When presented with a Rule 12(b)(6) motion, the

district court has broad discretion in determining whether to accept materials beyond the

pleadings.”) (citations omitted); Midas Auto Sales, Inc. v. Holley (In re Holley), Case No. 7-12-

12608 Ta, Adv. No. 12-1301 T, 2013 Bankr. LEXIS 1937, at *3-4 (Bankr. D.N.M. May 9,

2013) (“Under … Bankruptcy Rule 7012 and [Civil Rule] 12, the Court must either exclude all

matters presented that are outside of the pleadings, or else treat the Motion as a motion for

summary judgment. The Court has broad discretion to refuse to accept the extra-pleading

materials and resolve the motion solely on the basis of the pleading itself.”).

       The Court declines to treat the MTD as a motion for summary judgment. As explained

above, Plaintiff has established an entitlement to a summary judgment in her favor. In contrast,

Debtor’s arguments in the MTD about Plaintiff’s discovery responses in this case concerned the

proof presented to the state court resulting in the entry of the Judgment. Based on principles


                                                11
       Case 18-05003-tnw        Doc 89    Filed 01/18/19 Entered 01/18/19 13:01:36              Desc Main
                                         Document      Page 12 of 12


       related to the finality of state court judgments and the doctrine of collateral estoppel (discussed

       above), the discovery responses in this case have no bearing on whether Debtor can satisfy her

       burden of proof at the summary judgment stage. In other words, the “facts” that the MTD puts

       before the Court do “not change the legal landscape.” Choate v. Merrill, 685 F. Supp. 2d 146,

       149 (D. Me. 2010) (stating that decision whether to convert a motion to dismiss to a motion for

       summary judgment under Civil Rule 12(d) is in the judge’s discretion and affirming magistrate

       judge’s decision not to convert motion). Therefore, in its discretion, the Court opts not to

       construe the MTD as a motion for summary judgment.

                                                CONCLUSION

              For the foregoing reasons, it is ORDERED that Debtor’s Motion to Dismiss [ECF No.

       74] is DENIED. Further, Plaintiff has established that the Judgment against Debtor is excepted

       from Debtor’s discharge under § 523(a)(6) and her Motion for Summary Judgment [ECF Nos.

       70, 71] will be granted. A separate judgment will be entered concurrent with this Opinion.




                                                        12



__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                        Signed By:
                                                        Tracey N. Wise
                                                        Bankruptcy Judge
                                                        Dated: Friday, January 18, 2019
                                                        (tnw)
